BARFIELD, Judge.
The final orders awarding appellee $15,000 in attorney fees and costs pursuant to section 57.111, Florida Statutes, are supported by competent substantial evidence and are AFFIRMED. The provision of section 57.111(4)(d) limiting the amount of the award extends to fees and costs incurred on appeal. Having considered the motion for appellate attorney fees, we find that while appellee is entitled to fees on appeal, the statutory maximum amount has already been awarded below. The motion is therefore DENIED.
ALLEN and KAHN, JJ., concur.